Citation Nr: 0917758	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-20 828	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected major depressive disorder with anxiety.

2.  Entitlement to a higher initial rating for service-
connected tinnitus.

3.  Entitlement to a higher initial rating for service-
connected right knee retropatellar pain syndrome.

4.  Entitlement to a higher initial rating for service-
connected left knee retropatellar pain syndrome.

5.  Entitlement to a higher initial rating for service-
connected carpal tunnel syndrome of the right wrist.

6.  Entitlement to a higher initial rating for service-
connected carpal tunnel syndrome of the left wrist.

7.  Entitlement to a higher initial rating for service-
connected seasonal allergic rhinitis.

8.  Entitlement to a higher initial rating for service-
connected migraine headaches.

9.  Entitlement to service connection for a heart disability.

10.  Entitlement to service connection for bilateral hearing 
loss.

11.  Entitlement to service connection for pityriasis rosea.

12.  Entitlement to service connection for rash behind the 
right knee.

13.  Entitlement to service connection for a dental 
condition.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to 
January 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
January 2000 to January 2006.

2.  On April 28, 2009, prior to the promulgation of a 
decision in the appeal, the Veteran submitted a written 
statement to the Board withdrawing his appeal before the 
Board.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

On April 28, 2009, prior to the promulgation of a decision in 
the appeal, the Veteran submitted a written statement to the 
Board withdrawing his appeal before the Board.  As there 
remain no allegations of errors of fact or law for appellate 
consideration, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

ORDER

The appeal is dismissed.


		
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


